Citation Nr: 1448844	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  09-46 758A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for degenerative arthritis of the cervical spine with consequent limitation of motion, excluding times when the Veteran had temporary 100 percent ratings for this service-connected disability.

2.  Entitlement to a rating higher than 10 percent prior to March 1, 2013, and higher than 30 percent since, for right knee chondromalacia with arthritis, excluding times when the Veteran had temporary 100 percent ratings for this service-connected disability.

3.  Entitlement to a rating higher than 10 percent prior to March 1, 2012, and higher than 30 percent since, for left knee chondromalacia with arthritis, excluding times when the Veteran had temporary 100 percent ratings for this service-connected disability.

(Additional issues concerning whether there is new and material evidence to reopen a claim of entitlement to service connection for a lumbar spine/low back disability and, if so, whether service connection is warranted for this other disability, also entitlement to service connection for fibromyalgia, are being addressed in a separate decision, but that is being issued concurrently.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran retired from the military after serving on active duty for 20 years, from June 1973 to June 1993.

He appealed to the Board of Veterans' Appeals (Board/BVA) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2011, the Veteran had a hearing at the RO before a Veterans Law Judge (VLJ) of the Board (i.e., a Travel Board hearing).  In May 2012, that VLJ remanded these claims to the RO via the Appeals Management Center (AMC) for further development and consideration.  That VLJ since has retired from the Board, however, and the Veteran has indicated he wants another hearing before a different VLJ that will ultimately decide the appeal of these claims.  So the Board is again remanding these claims to the RO via the AMC, since the Agency of Original Jurisdiction (AOJ), not the Board, schedules the type of hearing the Veteran has requested additionally.

It is also worth noting that an additional claim of entitlement to a total disability rating based on individual unemployability (TDIU) was previously on appeal.  But that claim was granted in a May 2013 rating decision.  And as that represented a full grant of the benefit sought on appeal, that claim is no longer before the Board.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).


REMAND

As already mentioned, as support for his claims on appeal, the Veteran testified at a hearing at the RO in November 2011 before a VLJ who is no longer employed at the Board, since having retired.  The law requires that the VLJ who conducts a hearing participate in the decision on appeal.  38 C.F.R. § 20.707 (2013).  So, in an October 2014 letter, the Veteran was advised of this and provided an opportunity to have another hearing before a different VLJ pursuant to 38 C.F.R. §§ 20.707 and 20.717 (2013).  He replied later that same month, indicating he wants another Travel Board hearing.  So this additional hearing must be scheduled before deciding his appeal of these claims.  38 C.F.R. §§ 20.700, 20.704 (2013).

As for his other claims that also are on appeal concerning his lumbar spine/low back disability and fibromyalgia, the Veteran already has had a Travel Board hearing in December 2013 concerning these other claims.  And theVLJ who presided over that hearing, the undersigned, is still employed at the Board and, as mentioned on the title page of this decision, is concurrently issuing a decision concerning these other claims.  So the scheduling of the additional Travel Board hearing that is being directed in this remand only concerns the claims that were addressed, instead, during the prior November 2011 Travel Board hearing.


Accordingly, these claims are REMANDED for the following action:

Schedule the Veteran for another Travel Board hearing at the earliest opportunity.  Notify him and his representative of the date, time, and location of this additional hearing, and put a copy of this letter in his claims file.  Once he has been provided this requested additional hearing, or in the event that he withdraws his hearing request or fails to appear, the file should be returned to the Board for further appellate consideration of these claims.

He has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court/CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

